SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2013 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A GAFISA S.A. CNPJ/MF No. 01.545.826/0001-07 NIRE 35.300.147.952 Publicly-Held Company Minutes of the Board of Directors’ Meeting held on May 21, 2013 1. Date, Time and Place : On May 21, 2013, at 11 a.m., at Company’s headquarter, located at Avenida das Nações Unidas 8,501, 19 th floor, in the City of São Paulo, State of São Paulo. 2. Call Notice and Attendance : Present all members of the Company’s Board of Directors, instatement and approval quorum having been verified. 3. Presiding Board : Chairman : Odair Garcia Senra. Secretary : Renata de Carvalho Fidale. 3.1. Resolutions : The members of the Board of Directors attending the meeting unanimously and with no restrictions decided to recognize the Company’s capital increase, taking into consideration the limit of the authorized capital, in the amount of R$ , due to the exercise, in the past 30 days, of stock options, which resulted in the issuance of common shares, in accordance with the Subscription Bulletin, kept at the Company’s headquarters. The abovementioned shares will take part in equal participating conditions, as the other existing shares, in all benefits, including in the possible distribution of dividends and in the payment of interest on net equity that may be declared by the Company as of the present date. As a result of the capital increase, the Company’s corporate capital shall be R$2,740,656,591.08, divided into common shares, book-entry and without par value. 4. CLOSING : With no further matters to be discussed, these minutes were prepared, approved and signed by all members of the Board of Directors. Signatures : Presiding Board : Odair Garcia Senra (Chairman), Renata de Carvalho Fidale (Secretary); Board members : Odair Garcia Senra, Nelson Machado, Guilherme Affonso Ferreira, Maurício Marcellini Pereira, Cláudio José Carvalho de Andrade, José Écio Pereira da Costa Júnior, Gerald Dinu Reiss, Rodolpho Amboss and Henri Philippe Reichstul. I hereby certify that this is a true copy of the minutes drawn on the respective corporate book. Renata de Carvalho Fidale Secretary SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 21, 2013 Gafisa S.A. By: /s/ Alceu Duílio Calciolari Name: Alceu Duílio Calciolari Title:ChiefExecutive Officer
